Citation Nr: 1624620	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  11-00 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to higher ratings for service-connected residual temporomandibular dysfunction (TMD) status post mandibular fracture, evaluated as non-compensable (zero percent) prior to October 15, 2012, and as 20 percent disabling on and after October 15, 2012.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1999 to July 2009.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In August 2013 the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is associated with the claims file.

In the Board's December 2013 remand, the Board characterized the dental issue on appeal as two separate issues, entitlement to an increased rating and a new claim for service connection for dental treatment purposes for missing teeth as a result of the in-service mandibular fracture, to more accurately reflect the Veteran's assertions. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

When the Board remanded the appeal to the RO, the RO forwarded the new claim to the Denver VA Medical Center Dental Clinic for a determination based on July 2012 VA Fast Letter 12-28.  The Fast Letter referenced by the RO noted that the RO does not have the authority to prepare a dental treatment rating, and must, in such instances, refer the matter to the Veterans Health Administration facility nearest to the Veteran's residence.  

In its decision, the Denver VAMC Dental Clinic found that the Veteran was already eligible for dental treatment based on an October 2012 increase for TMD, which provided for dental treatment as a Class III patient.   Since this matter has been fully resolved in the Veteran's favor, the Board no longer has jurisdiction over that claim. Therefore, the Board has focused its attention on the remaining issue of an increased rating for TMD.

A total disability rating based on individual unemployability due to service-connected disability (TDIU) is considered an element of any appeal for an increased rating if reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447   (2010).  In this case, however, TDIU consideration is not warranted.  The Veteran does not contend, and the evidence does not indicate, that the Veteran is unemployable as a result of this particular service-connected disability.


FINDINGS OF FACT

1.  For the period prior to October 15, 2012, the Veteran's bilateral TMD was manifested by pain-free inter-incisal range of motion (ROM) of 46 mm. However, he complained of pain with repetitive movement, such as when chewing food.  

2.  As of October 15, 2012, the Veteran's bilateral TMD was manifested by decreased inter-incisal range of motion of 21-30 mm after repetitive use.  


CONCLUSIONS OF LAW

1.  The criteria for a rating of 10 percent, but no higher, for residual temporomandibular dysfunction (TMD) status post mandibular fracture were met prior to October 15, 2012. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.150, Diagnostic Code 9905 (2015).

2.  The criteria for a rating in excess of 20 percent for residual temporomandibular dysfunction (TMD) status post mandibular fracture since October 15, 2012 have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.150, Diagnostic Code 9905 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

A.  TMD 

In an October 2009 rating decision, the RO granted the Veteran a noncompensable rating under Diagnostic Code 9905 for his TMD effective July 6, 2009, the day after discharge.  The Veteran appealed the decision asserting that he is entitled to a higher rating. During the pendency of the appeal, the rating for the TMD was increased to 20 percent effective October 15, 2012.  The Veteran continues to assert that he is entitled to a higher rating. 

Under Diagnostic Code 9905, a 10 percent rating is warranted when the range of lateral excursion is limited from 0 to 4 millimeters (mm) or the inter-incisal range is limited to 31 to 40 mm. A 20 percent evaluation is applicable when the inter-incisal range is limited to 21 to 30 mm, and a 30 percent rating is for contemplation when the inter-incisal range is limited to 11 to 20 mm. A 40 percent rating is assigned when the inter-incisal range is limited to 0 to 10 mm. 38 C.F.R. § 4.150, Diagnostic Code 9905.  Ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion. Id.  Note.

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40  and 4.45. The codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss. Similarly, painful motion alone does not constitute limited motion for rating under diagnostic codes pertaining to limitation of motion. Pain may result in functional loss, however, if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45.  Mitchell, 25 Vet. App. 32.

1.  Prior to October 15, 2012

The noncompensable rating was assigned based on a July 2009 VA examination, which revealed that the Veteran has a maximum opening to 46 mm without pain, bilateral lateral movements greater than 10 mm and protrusive movement greater than 5 mm.  The Veteran complained of tightness in the jaw, with aching at times.  He reported he occasionally felt grinding in the TMJ joints bilaterally.

In September 2010, the Veteran attended private dental appointment with P. L. from Comfort Dental North Academy to evaluate the left side of his mouth.  The examination dealt with replacing missing teeth.  The evaluation did not deal with functional ability of the jaw.  

At a December 2010 primary care visit at the Colorado Springs VA Community-Based Outpatient Clinic, the Veteran reported having intermittent jaw pain.  He was referred to dental, but there is no evidence of any subsequent dental appointments.  An appointment was scheduled, but ultimately cancelled since the Veteran did not have a compensable rating at that time.  

In a December 2010 statement, the Veteran reported that the TMD causes him to chew only on the right side of his mouth. The Veteran reported not receiving dental treatment due to its high cost.  

Although the record lacks objective evidence that the Veteran's range of lateral excursion was limited from 0 to 4 millimeters (mm) or the inter-incisal range was limited to 31 to 40 mm, the Board is willing to grant him a 10 percent rating.  The Veteran's statement indicated some level of functional loss due to pain.  The Board observes that the Veteran is considered competent to report the observable manifestations of his service-connected disability, and therefore may report symptoms of difficulty chewing or pain when chewing. See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Therefore, the Board grants the Veteran a 10 percent rating for TMD prior to October 15, 2012, based on the Veteran's subjective statements of pain and functional loss.  A higher rating is not warranted since he still retained maximum ability to open his jaw, without demonstrable pain, during the examination.

2.  Since October 15, 2012

In November 2012, the RO increased the rating for the TMD to 20 percent effective October 15, 2012.  Since the matter was still on appeal, the Veteran was notified of the increase in a Supplemental Statement of the Case.  The RO based the increase on the results of an October 2012 VA dental examination.  At the examination, the Veteran reported having pain flares ups that interfered with the function of the temporomandibular joint (TMJ) when chewing food of substance.  

When evaluated, the Veteran had lateral excursion range of motion of 0 to 4 mm with painful motion, and inter-incisal distance (range of motion for opening mouth) at 31 to 40 mm with evidence of painful motion.  Functional impairment was noted in both sides of the TMJ joint after repetitive use including less movement than usual, excess fatigability, incoordination, and pain on movement.  The examiner also noted localized tenderness and clicking sounds on the right side of the TMJ.  The pain as described by the Veteran radiated from the center of the chin up to the temporalis muscle bilaterally with pain of an 8 on the right side and a 4 on the left side (on a scale from 0 to 10 with 10 the most intense pain).  

With range of lateral excursion from 0 to 4 millimeters (mm) and the inter-incisal range from to 31 to 40 mm, ordinarily, a 10 percent rating would be assigned.  However, following repetitive movement of the TMJ, the inter-incisal distance decreased to 21 and 30 mm, which is consistent with a 20 percent rating.  Therefore, he has already been assigned a rating based on demonstrated functional loss.  

A May 2014 VA dental note indicated the Veteran was new to the clinic, and it was noted he had a history of mandibular fracture with limited opening.  It was noted that he reported pain upon opening his mouth, but no specific range of motion findings were reported.  

Without any additional objective evidence of record of a further reduction in inter-incisal distance than was shown on the 2012 VA examination, the Board finds the 20 percent rating assigned by the RO is the highest rating warranted.  

In addition to the schedular rating, the Board also considered the Veteran for a referral based on extraschedular rating.
 
3.  Extraschedular Considerations 

The Board has also considered referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  The Board recognizes the symptoms and functional impairment caused by the Veteran's dental disability including limited range of motion, less movement than usual, excess fatigability, incoordination, and pain on movement causing difficulty with chewing substantial foods.  The Veteran's disability is rated under criteria that contemplate limitation of motion and associated functional impairment, including that from pain. The record does not include evidence of symptoms that are not contemplated by these rating criteria. 

Even if the Board finds some of the symptoms noted by the Veteran are not contemplated by the rating criteria, his dental disability picture is not exceptional.  Based on evaluations, the Veteran's dental disability does not and would not interfere with him obtaining or maintaining employment.  Furthermore, the Veteran has not required hospitalizations, including on an emergency basis, for the dental condition since leaving service.  Hence, referral for consideration of a higher rating on an extraschedular basis is not indicated. See Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  There has been no allegation that the combination of the Veteran's service-connected disabilities present an unusual or exceptional disability picture.

II.  VA's Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R.  
§ 3.159.  

Veterans Claims Assistance Act of 2000 (VCAA) notice is to be furnished to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. VCAA notice was provided by the RO in June 2009 as part of the pre-discharge development process when the Veteran filed his claim for service connection for a TMD. In light of the foregoing, and in the absence of any allegation of prejudice by the Veteran, the Board cannot conclude that any defect in the timing or substance of the notice provided affected the essential fairness of the adjudication, with resulting prejudice to the Veteran.

 The RO also provided assistance to the Veteran as required under 38 U.S.C.A. 
 § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case by obtaining available service treatment records, post-service treatment records, and any other documentation requested by the Veteran that could be obtained. 

As noted above, the Veteran has been afforded VA examinations pertaining to the issue on appeal. The examination reports reflect that the examiners reviewed the Veteran's medical records, recorded his current complaints, conducted appropriate physical examinations and rendered diagnoses and opinions consistent with the remainder of the evidence of record and pertinent to the Veteran's claims of service connection and increased rating.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295   (2008).  There is no allegation from the Veteran or indication in his VA outpatient dental records that his condition has worsened since the 2012 examination, such that a new examination is needed.  See 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11-95.  


The Veteran was also provided a hearing with the undersigned VLJ in August 2013. VA also has duties when an RO official or Veterans Law Judge conducts a hearing. 38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  When a Veterans Law Judge conducts a hearing, he or she must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned Veterans Law Judge specifically addressed the rating criteria related to his dental issues by asking the Veteran a series of questions to elicit information as to symptoms associated with the condition that may warrant an increased rating.  He was also asked questions to determine whether additional relevant evidence existed that had not been obtained, such as whether he had recently received any treatment. There is no indication that the Veteran was prejudiced in any way by the conduct of the Board hearing. As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal. The evidence of record provides sufficient information to adequately evaluate the claim, all obtainable evidence identified by the Veteran relative to the claim has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained. Therefore, no further assistance to the Veteran with the development of evidence is required. 
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).







	(CONTINUED ON NEXT PAGE)

ORDER

A 10 percent rating is granted prior to October 15, 2012, for service-connected TMD, subject to the rules and regulations governing the payment of VA monetary benefits. 

A rating in excess of 20 percent for service-connected TMD since October 15, 2012 is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


